EXHIBIT 10.2

 

INTERCOMPANY LIQUIDITY AGREEMENT

 

This Intercompany Liquidity Agreement (“Agreement”) is among Allstate Insurance
Company (“AIC”), an Illinois domiciled property and casualty insurance company
and Allstate Life Insurance Company (“ALIC”), an Illinois domiciled life
insurance company.  To the extent and only to the extent, a direct or indirect
wholly-owned subsidiary of The Allstate Corporation (each an “Allstate
Affiliate”) is added to this agreement pursuant to the terms of Sections 1 and 5
below and a signed Addendum substantially in the form of Exhibit B, such
Allstate Affiliate shall become a party to this Agreement (each such properly
added Allstate Affiliate, together with AIC and ALIC, shall each be a “Party”). 
As between AIC and ALIC, this Agreement shall be effective on January 1, 2008.

 

The purpose of this Agreement is to provide a mechanism under which short-term
advances of funds may be made between the Parties for liquidity and other
general corporate purposes.  This Agreement does not establish a commitment to
advance funds on the part of any Party.  In consideration of the following
agreements and covenants and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the Parties agree as follows:

 

1.               Roles of the Parties and Limits on Outstanding Advances:

 

Subject to the terms and conditions of this Agreement, from time to time during
the term of this Agreement one or more Parties may make and have outstanding
advances to one or more of the other Parties to this Agreement.  The term
“Lender” shall refer to a Party that is making or has made a currently
outstanding advance.  The term “Borrower” shall refer to a Party that is
receiving or has received a currently outstanding advance.  From time to time in
its capacity as a Lender or a Borrower or both, a Party may have multiple
advances outstanding with one or more other Parties.  However, at no time shall
a Party, in its role as a Lender, have advances outstanding to one or more
Parties in an aggregate amount in excess of its “Lender Maximum.”  In addition,
at no time shall a Party, in its role as a Borrower, have advances outstanding
from one or more Parties in an aggregate amount in excess of its “Borrower
Maximum.”  In determining the amount of outstanding advances with respect to a
Party, the gross amount of outstanding advances will be used, with no netting or
offsetting permitted.  For AIC and ALIC these maximums shall be equal to the
following amounts:

 

 

 

Lender Maximum

 

Borrower Maximum

 

 

 

 

 

 

 

AIC

 

$

1,000,000,000

 

$

1,000,000,000

 

ALIC

 

$

1,000,000,000

 

$

1,000,000,000

 

 

The Lender Maximum and Borrower Maximum for any Allstate Affiliate added as a
Party shall be specified in the Addendum that adds such Allstate Affiliate as a
Party, subject to receipt of any required regulatory approvals.

 

2.               Terms for Advances:

 

The terms of each advance shall be as agreed upon between the Parties to such
advance pursuant to an accepted borrowing request as defined below, provided
that the following shall apply to all advances:

 

a)              Each advance shall have a specified maturity date that is less
than or equal to 364 days from the date of the advance.

 

b)             Advances shall be payable upon demand prior to their maturity
date if a written request is made

 

--------------------------------------------------------------------------------


 

by the Lender and delivered to the Borrower at least ten business days prior to
the date payment is demanded.

 

c)              At any time and from time to time, the Borrower shall have the
right to make one or more prepayments of the outstanding principal balance of an
advance without penalty and may designate which advance is being prepaid if more
than one advance is outstanding, provided that any such repayment includes all
accrued interest on the amount prepaid as of the repayment date.

 

3.               Interest:

 

Each advance shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such advance is made to but not
including the date repaid at a rate equal to the rate established between the
parties and specified in the accepted borrowing request (as defined below)
applicable to such advance, provided that such rate shall be equal to or greater
than the interest rate on 30-day commercial paper issued by The Allstate
Corporation on the date the advance is made.   The rate on each advance shall be
adjusted on the first day of each month thereafter, for so long as the advance
remains outstanding, to The Allstate Corporation’s then 30-day commercial paper
rate plus the spread agreed upon by the parties.  Unless otherwise agreed to by
the Parties in the accepted borrowing request, such accrued interest shall be
payable at the maturity of each such advance.  In the event that a 30-day
commercial paper rate for The Allstate Corporation is not available, the Parties
shall agree on a comparable substitute or the advance shall be promptly repaid.

 

4.               Procedure for Requesting an Advance and Repayment of Advances:

 

Any Party may request an advance from any other Party.  In no circumstance shall
a Party be obligated to make an advance under the terms of this Agreement.  The
decision to make an advance shall be at the sole discretion of the Party being
asked to make the advance.

 

Upon the mutual agreement of the Parties to the terms of an advance, the
proposed Borrower shall submit a written borrowing request, substantially in the
form of Exhibit A, to the proposed Lender.  The borrowing request shall contain
the terms agreed to, be signed by two Authorized Officers, as defined below, of
the Borrower and signed as accepted by two Authorized Officers of the Lender,
provided, however, that, if after making such an advance, a Party will have more
than $500,000,000 in outstanding advances either as a Lender or a Borrower, then
one of the two authorized officers signing the borrowing request for such Party
must be that Party’s Chief Financial Officer or President (or officers holding
substantially equivalent titles if that Party does not have a Chief Financial
Officer or President).  No separate promissory note shall be required.  The date
of the advance, amount, interest rate and maturity date shall be recorded in the
books and records of the Lender and shall be prima facie evidence of the
existence, amount and terms of the advance, absent manifest error, provided the
failure to so record or any error therein shall not in any manner affect the
obligation of a Borrower to repay an advance in accordance with its terms as
stated on the accepted borrowing request and the terms of this Agreement.  For
purposes of this Agreement, the term “Authorized Officer”, with respect to a
Party, shall mean an officer of that Party holding one or more of the following
titles, or a substantially equivalent title if such Party does not have an
officer holding such title:  Chairman of the Board, President, Chief Financial
Officer, Controller, Treasurer or Assistant Treasurer.

 

Each Party, to the extent it receives an advance as a Borrower, hereby
unconditionally promises to pay to its Lender the then unpaid principal amount
of each such advance together with all accrued interest on such advance in the
amounts, at the times and in the manner set forth in this Agreement and the
accepted borrowing request, and, in any event, by no later than its maturity
date as specified in the accepted borrowing request.

 

 

2

--------------------------------------------------------------------------------


 

5.               Procedure for Adding Additional Parties:

 

The Parties agree that additional Allstate Affiliates may be added to this
Agreement from time to time provided:

 

a)              an Addendum, substantially in the form of Exhibit B, is signed
by the Allstate Affiliate and AIC on behalf of itself and the other Parties to
this agreement after all required corporate authorizations and regulatory
approvals for such Allstate Affiliate and AIC have been obtained;

 

b)             the Addendum specifies the effective date of the Agreement for
such Allstate Affiliate;

 

c)              the Addendum specifies the Lender Maximum and Borrower Maximum,
in accordance with Section 1 above, for such Allstate Affiliate.

 

6.               Term and Termination:

 

This Agreement shall remain in effect for one year from the date first specified
above and shall be automatically renewed for subsequent one-year terms unless
sooner terminated by the Parties.  Any one Party may cancel its participation in
this Agreement provided it is not a Party to any outstanding advances, either as
a Lender or a Borrower, by giving written notice to AIC.  This Agreement shall
terminate automatically as to any Party immediately upon such Party ceasing to
be a direct or indirect wholly-owned subsidiary of The Allstate Corporation, in
which case any outstanding advances involving such Party, shall immediately
become due and payable.

 

7.               Miscellaneous Provisions:

 

a)              This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

 

b)             This Agreement may be amended or modified only by written
agreement executed by the Parties to be bound by such amendment.  An amendment
to increase or decrease a Party’s Lender Maximum or Borrower Maximum need only
be signed by such Party provided all required corporate authorizations and
regulatory approvals have been received.  In the event that a Party, in its role
as a Lender, amends this Agreement to reduce its Lender Maximum and the
aggregate amount of its advances outstanding to all other Parties exceeds such
reduced Lender Maximum, Lender shall promptly demand payment of such excess from
such Borrowers as it selects and such excess shall be payable within ten
business days of the delivery of such written demand. In the event that a Party,
in its role as a Borrower, amends this Agreement to reduce its Borrower Maximum
and the aggregate amount of its advances outstanding from all other Parties
exceeds such reduced Borrower Maximum, Borrower shall repay an amount of
advances equal to such excess within ten business days of such reduction.  In
determining the amount of outstanding advances with respect to a Party, the
gross amount of outstanding advances will be used, with no netting or offsetting
permitted.

 

c)              No Party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Parties
affected and any such attempted assignment without such prior written consent
shall be void.

 

d)             If any part of this Agreement shall be held invalid, illegal or
unenforceable, the remaining parts of the Agreement shall not be affected and
shall continue with full force and effect.

 

 

3

--------------------------------------------------------------------------------


 

e)              The descriptive headings of the various sections or parts of
this Agreement are for convenience only and shall not affect the meaning or
construction of any of the provision hereof.

 

f)                This Agreement constitutes the entire agreement between the
Parties hereto with respect to the subject matter hereof.  There are no
understandings between the Parties other than as expressed in this Agreement.

 

g)             This Agreement is solely for the benefit of the Parties hereto.

 

h)             The terms of this agreement shall be subject to, and shall in no
way supersede, the provisions of the NAIC Accounting Practices and Procedures
Manual.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement.

 

Allstate Insurance Company

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

By:

/s/ Steven C. Verney

Name:

Samuel H. Pilch

 

Name:

Steven C. Verney

Title:

Group Vice President and Controller

 

Title:

Vice President and Treasurer

 

 

 

Allstate Life Insurance Company

 

 

 

 

 

By:

/s/ James E. Hohmann

 

By:

/s/ John C. Pintozzi

Name:

James E. Hohmann

 

Name:

John C. Pintozzi

Title:

President and Chief Executive Officer

 

Title:

Senior Vice President and Chief Financial Officer

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

INTERCOMPANY LIQUIDITY AGREEMENT

 

BORROWING REQUEST

 

[Request Date]

 

[Lender]

Attention:  Treasurer

 

Re:  Request for Advance

 

Reference is made to the Intercompany Liquidity Agreement (“Agreement”), dated
January 1, 2008, among Allstate Insurance Company, Allstate Life Insurance
Company and each such additional direct or indirect wholly-owned subsidiary of
The Allstate Corporation as may have entered into the Agreement pursuant to the
terms of the Agreement.

 

Pursuant to the Agreement and subject to the additional terms contained therein,
[Borrower] requests an advance of funds from [Lender] with the following terms:

 

Date of advance:

Principal amount:

Maturity date:

Initial interest rate (including spread, if any, of       basis points above the
current interest rate on 30-day commercial paper issued by The Allstate
Corporation):

Interest rate payment schedule if other than as specified in the Agreement:

Additional terms if other than as specified in the Agreement:

 

The advance of funds will be governed by the terms and conditions of the
Agreement and this accepted borrowing request in all respects.

 

[Borrower]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 Agreed and Accepted:

 

[Lender]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

INTERCOMPANY LIQUIDITY AGREEMENT

 

ADDENDUM TO ADD ALLSTATE AFFILIATES

 

Reference is made to the Intercompany Liquidity Agreement (“Agreement”), dated
January 1, 2008, among Allstate Insurance Company, Allstate Life Insurance
Company and each such additional direct or indirect wholly-owned subsidiary of
The Allstate Corporation (each an “Allstate Affiliate” and, together with AIC
and ALIC, each a “Party”) as may have entered into the Agreement pursuant to the
terms of the Agreement.

 

Pursuant to its status as a direct or indirect wholly-owned subsidiary of The
Allstate Corporation,
                                                                         (the
“New Party”) has requested that it be added as a Party to the Agreement.  By
executing this Addendum, the New Party agrees to be bound by all the terms and
conditions of the Agreement.  Its status thereunder shall not be inconsistent
with the status of the other Parties to the Agreement.

 

The New Party shall become a Party to the Agreement effective as of
                [Date]             with the following Lender Maximum and
Borrower Maximum, as such term are defined in the Agreement:

 

Lender Maximum

$

 

Borrower Maximum

$

 

 

[NEW PARTY]

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

Agreed and Accepted:

 

Allstate Insurance Company acknowledges that the New Party shall become a Party
to the Agreement on the effective date listed above, subject to all of the terms
and conditions of the Agreement as if an original Party thereto, and, pursuant
to Section 5 of the Agreement, Allstate Insurance Company executes this Addendum
on its behalf and on behalf of all of the other Parties to the Agreement.

 

ALLSTATE INSURANCE COMPANY

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 